DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 14-16, 18 are objected to as being rejected under 101, but would be allowable if the 101 is overcome.
Claims 7-9, 11, 19-23 are allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than the judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claims 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “automatically adjusting a switch range (mathematical process)…monitoring a range of two or more instances of a bioelectric signal (mental process)…comparing an amplitude of the bioelectrical signal(mathematical process)…detecting a trend in the amplitude (mathematical process)…automatically adjusting the switch range based at least in part on the trend in the amplitude (mathematical process)…determining that the amplitude (mental no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The additional elements are “set of electrodes” “a peripheral device”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by Appel (US 20010041846) in paragraphs 0042, 0050-0053. Therefore, these elements do not add significantly more than a judicial exception. 
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts. 
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. Dependent claim(s) 2-6, 13-16, 18 fail to cure the deficiencies of independent claims by merely reciting additional abstract ideas, additional limitations on abstract ideas already recited, and/or additional elements that do not amount to significantly more. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive in regards to claim 1.
In response to applicant’s arguments regarding the 101 rejection:
Prong One: evaluate whether the claim recites a judicial exception:
Yes, it is a mental process…e.g. gathering EMG signals using generic computer elements
Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.
There is no recitation of additional elements that integrate the exception into a practical application of the exception. Currently the claims are “generally linking the use of the judicial exception to a particular technological environment”
Claims do not show: Improvements to the functioning of a computer, or to any other technology or technical field, Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b), Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c) , Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Ways to overcome the 101 in this particular case: recite additional structure to perform the methods recited in the claims, recite post-solution activity e.g. control the peripheral device to do what?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791